 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Cortland Transit, Inc. and Teamsters, Local Union No. 317. Case 3±CA±19655 July 10, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge and amended charges filed by the uary 16 and February 20, 1996, the General Counsel plaint on February 27, 1997, against Cortland Transit, 
tions Act. Although the Respondent filed an answer to swer on May 21, 1997. tion for Summary Judgment with the Board. On June 
11, 1997, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause ent filed no response. The allegations in the motion are 
therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint spondent initially did file an answer, the Respondent withdrew its answer to the complaint on May 21, 1997. The Respondent's withdrawal of its answer to 
the complaint has the same effect as a failure to file an answer, i.e., all allegations in the complaint must be considered to be true. See Maislin Transport, 274 
NLRB 529 (1985). Accordingly, in the absence of good cause being tion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Cortland, New tation. Annually, the Respondent, in conducting its business operations, purchases and receives at its 
ued in excess of $50,000 directly from points located spondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES About April 1995, the Respondent told an employee to ask the Union why employees were not receiving plying that the employees' selection of the Union as 
son for the Respondent's refusal to grant regularly scheduled wage increases to its employees. Since about March 1995, and at all times thereafter, larly scheduled wage increases to its employees. About October 19 and December 29, 1995, the Respondent tridge. The Respondent engaged in this conduct be-
cause its employees formed, joined, or assisted the courage employees from engaging in these activities. stitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act (the driver unit): All full-time and part-time busdrivers and bus 
aides employed by the Employer at its 44 River Street, Cortland, New York facility; excluding all maintenance employees, office clerical employees, professional employees, guards and supervisors as defined in the Act; as certified by the National 
Labor Relations Board by Case 3±RC±10239. The following employees of the Respondent also tive bargaining within the meaning of Section 9(b) of the Act (the maintenance unit): 
ployed by the Employer at its 44 River Street, Cortland, New York facility; excluding all bus drivers and bus aides, office clerical employees, professional employees, guards and supervisors as 
defined in the Act; as certified by the National Labor Relations Board by Case 3±RC±10240. On March 3, 1995, a representation election was 
tified as the exclusive collective-bargaining representa-323 NLRB No. 207  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD tive of the driver unit. On May 3, 1995, the Union was resentative of the maintenance unit. At all times since March 3, 1995, based on Section 9(a) of the Act, the Union has been the exclusive collective-bargaining representative of the units. Since about June 30, 1995, the Union, by letter, has requested that the Respondent furnish the Union with certain information regarding the Respondent's act of terminating the employment of its employee Richard peated its request that the Respondent provide the 
essary for and relevant to the Union's performance of resentative of the units. Since about July 10, 1995, and continuing to date, the Respondent has failed and re-
fused to furnish the Union with all of the relevant in-formation requested by it, as described above. Since about March 1995, and continuing to date, the Respondent has unilaterally withheld and refused to 
erally implemented a rule regarding employee limits on bus idling at its facility. About November 1995, the 
Respondent unilaterally implemented an employee dress code providing for the wearing of sweatshirts as part of its employees' uniform, changed the established purpose and use of its vending machine proceeds, ceased providing a Christmas party and summer picnic 
to its employees, and implemented a drug and alcohol 
sponsibility for lost or missing monthly bus passes. These subjects relate to wages, hours, and other terms and conditions of employment of the units and are mandatory subjects for the purposes of collective bar-gaining. The Respondent engaged in this conduct with-
out prior notice to the Union and without affording the Union an opportunity to bargain with the Respondent with respect to this conduct and the effects of this con-duct. CONCLUSIONS OF LAW 
teed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of 
the Act. 2. By withholding wage increases and issuing writ-nating with regard to the hire or tenure or terms and conditions of employment of its employees, thereby discouraging membership in a labor organization, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(3) and 
Section 2(6) and (7) of the Act. 3. By refusing to furnish information and by making 


ees, and has thereby engaged in unfair labor practices 
affecting commerce within the meaning of Section 
8(a)(3) and Section 2(6) and (7) of the Act REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifically, having found that the Respondent discriminatorily issued written warnings to employee 
Sharon Partridge, the Respondent shall be required to 
rescind the warnings. Furthermore, having found that the Respondent has unilaterally and discriminatorily withheld and refused 

ployees, we shall order the Respondent to grant the 
employees' regularly scheduled wage increases and to 
make whole the employees for any losses of earnings 
suffered as a result of its failure to do so since March 
1995. Backpay shall be computed in the manner set 
forth in Ogle Protection Service, 183 NLRB 682, 683 (1970), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). In addition, having found that the Respondent has failed to provide the Union information that is relevant 
and necessary to its role as the exclusive bargaining 
representative of the unit employees, we shall order the 
Respondent to furnish the Union the information it re-
quested on June 30 and August 11, 1995. 
ing conditions, we shall order the Respondent, at the 
request of the Union, to rescind those changes and to make whole the unit employees for any loss of wages and benefits incurred as a result of the Respondent's unilateral changes, with interest as prescribed in New 
Horizons for the Retarded, supra. ORDER The National Labor Relations Board orders that the Respondent, Cortland Transit, Inc., Cortland, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from 
ing representative is the reason for its refusal to grant regularly scheduled wage increases to its employees.  CORTLAND TRANSIT 3 (b) Withholding or refusing to grant the regularly scheduled wage increases to its employees or issuing written warnings to its employees because they form, 
ties or to discourage employees from engaging in these activities. (c) Refusing to furnish the Union with requested in-formation that is necessary for and relevant to the 
lective-bargaining representative of the following units: All full-time and part-time busdrivers and bus 
aides employed by the Employer at its 44 River Street, Cortland, New York facility; excluding all maintenance employees, office clerical employees, 
professional employees, guards and supervisors as defined in the Act; as certified by the National Labor Relations Board by Case 3±RC±10239. 
ployed by the Employer at its 44 River Street, Cortland, New York facility; excluding all bus drivers and bus aides, office clerical employees, professional employees, guards and supervisors as 
defined in the Act; as certified by the National Labor Relations Board by Case 3±RC±10240. ing conditions of unit employees by withholding or re-
fusing to grant regularly scheduled wage increases to ployee limits on bus idling at its facility, implementing 
pose and use of its vending machine proceeds, ceasing to provide a Christmas party and summer picnic to its employees, implementing a drug and alcohol policy, or implementing rules regarding employees' responsibility for lost or missing monthly bus passes. (e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Rescind the warnings given Sharon Partridge on October 19 and December 29, 1995. (b) Grant the employees the regularly scheduled wage increases and make them whole for any loss of 
earnings resulting from its failure to grant such in-creases since about March 1995, with interest, in the manner set forth in the remedy section of this decision. (c) Provide the Union the information it requested on June 30 and August 11, 1995. eral changes made about September 27 and November 
ployees for any loss of wages and benefits incurred as a result of the changes, with interest, in the manner set 
forth in the remedy section of this decision. (e) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 

ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amounts 
due under the terms of this Order. (f) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 

ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since October 5, 1995. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. July 10, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  4 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT imply that our employees' selection of Teamsters, Local Union No. 317 as their collective-
bargaining representative is the reason for our refusal ployees. WE WILL NOT larly scheduled wage increases to our employees or 
issue written warnings to them because they form, ties or to discourage employees from engaging in these activities. WE WILL NOT refuse to furnish the Union with re-quested information that is necessary for and relevant ing units: All full-time and part-time busdrivers and bus aides employed by us at our 44 River Street, fessional employees, guards and supervisors as defined in the Act; as certified by the National 
Labor Relations Board by Case 3±RC±10239. 
ployed by us at our 44 River Street, Cortland, 
New York facility; excluding all bus drivers and bus aides, office clerical employees, professional employees, guards and supervisors as defined in tions Board by Case 3±RC±10240. WE WILL NOT unilaterally change the wages, hours, or working conditions of our unit employees by with-holding or refusing to grant regularly scheduled wage ing employee dress codes, changing the established 
purpose and use of vending machine proceeds, ceasing to provide a Christmas party and summer picnic for our employees, implementing a drug and alcohol pol-sponsibility for lost or missing monthly bus passes. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL tridge on October 19 and December 29, 1995. WE WILL uled wage increases and make them whole for any loss 
of earnings resulting from our failure to grant such in-creases since about March 1995, with interest. WE WILL provide the Union the information it re-quested on June 30 and August 11, 1995. WE WILL, at the request of the Union, rescind the vember 1995 and February 1996, and make whole the curred as a result of the changes, with interest. CORTLAND TRANSIT, INC. 